     Case 5:20-cv-04084-EFM-TJJ Document 35-1 Filed 04/09/21 Page 1 of 2




                                                                    EXHIBIT A


                 AMENDED DECLARATION OF THOMAS DAY


I, Tom Day, Director of Legislative Administrative Services, being of lawful age and duly
sworn upon oath, submit this Declaration in accordance with 28 U.S.C. 1746. I have
personal knowledge of the facts stated herein based upon my own observations of the
testing system, my interactions with the contractors, and my interactions with Alan
Weis, Legislative Information Technology Officer, and Terri Clark, Project Manager.

I have knowledge of the Kansas Virtual Statehouse Project which when fully
implemented will include real-time closed captioning of legislative proceedings
streamed on the Internet. Work on the project began in November, 2020. As outlined
in the previous Declarations and materials related to the Project, this was a complex
technology project involving multiple rooms at the Statehouse, many systems and
components that needed to be updated, many employees including the primary
contractor, World Wide Technology, and a number of subcontractors and other entities,
all of which was conducted in an usually expedited manner in the context of the COVID
pandemic.

Currently, the closed captioning to legislative proceedings is being provided by WebEx.
The WebEx captioning currently available is generally posted within 30 to 60 minutes of
the end of the proceeding in question. WebEx has a captioning product that is much
better than the captioning formerly applied by YouTube. This began about February 15,
2021.

The real time closed captioning provided by the Kansas VSP which will include a more
grammatically correct version of the captioning is in a testing phase which began on
3/5/21 and has continued through 4/1/21, although testing will continue as needed to
resolve any unforeseen technical issues. We are actively working with World Wide
Technology, Coltrane Systems, and Cisco to resolve any remaining issues. One issue is
with intermittent inconsistent display of the video in the rooms; the display in the
rooms must be correct before the real-time captioning can stream out to the public
through Sliq. In the process of installation of the new system and resolving remaining
issues with the new system, we have remained mindful of and bound by our obligation
that we must maintain a workable system in place so that the Legislature can continue
to operate.

The Legislature is on break from April 10 to April 26. There will be no legislative
activities during that time. On April 26, 2021, only budget committees will be meeting.
The entire Legislature does not resume until May 3, 2021. The plan is to be able to have


                                            1
     Case 5:20-cv-04084-EFM-TJJ Document 35-1 Filed 04/09/21 Page 2 of 2




the real-time closed captioning available to the public on the Sliq Technologies System
when the budget committees return on April 26, 2021.

We will continue to consult with Anthony Fadale, State ADA Coordinator, and seek
assistance from Robert Cooper of the Kansas Commission for the Deaf and Hard of
Hearing as this project continues.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on April 9, 2021.

                                                 /s Thomas A. Day
                                                 Thomas A. Day
                                                 Director
                                                 Legislative Administrative Services




                                             2
